 

Exhibit 10.1

 

MJ Holdings, Inc

Board of Directors Services Agreement

 

This Board of Directors Services Agreement (the “Agreement”), dated September
___, 2020, and effective October 1, 2020 is entered into between MJ Holdings,
Inc, a Nevada corporation (“the Company), and David C. Dear, an individual with
a principal place of residence in Shelby, NC (“Director”).

 

WHEREAS, the Company desires to retain the services of Director for the benefit
of the Company and its stockholders; and

 

WHEREAS, Director desires to serve on the Company’s Board of Directors for the
period of time and subject to the terms and conditions set forth herein;

 

NOW, THEREFORE, for consideration and as set forth herein, the parties hereto
agree as follows:

 

1. Board Duties. Director agrees to provide services to the Company as a member
of the Board of Directors. Director shall, for so long as he remains a member of
the Board of Directors, but in any case, not less than one year from the date
hereof, meet with the Company upon written request, at dates and times mutually
agreeable to Director and the Company, to discuss any matter involving the
Company or its Subsidiaries, which involves or may involve issues of which
Director has knowledge and cooperate in the review, defense or prosecution of
such matters. Director acknowledges and agrees that the Company may rely upon
Director’s expertise in product development, marketing or other business
disciplines where Director has a deep understanding with respect to the
Company’s business operations and that such requests may require substantial
additional time and efforts in addition to Director’s customary service as a
member of the Board of Directors. Director will notify the Company promptly if
he is subpoenaed or otherwise served with legal process in any matter involving
the Company or its subsidiaries. Director will notify the Company if any
attorney who is not representing the Company contacts or attempts to contact
Director (other than Director’s own legal counsel) to obtain information that in
any way relates to the Company or its Subsidiaries, and Director will not
discuss any of these matters with any such attorney without first so notifying
the Company and providing the Company with an opportunity to have its attorney
present during any meeting or conversation with any such attorney.

 

2. Compensation. As compensation for the services provided herein, the Company
shall pay to Director an amount equal to Fifteen Thousand and no/100 dollars
($15,000.00), paid to the Director in four (4) equal installments on the last
calendar day of each quarter as long as Director continues to fulfill his duties
and provide the services set forth above. In addition to cash compensation, the
Director shall be issued a certificate in the amount of Fifteen Thousand
(15,000) shares of the Company’s common stock on the last calendar day of each
quarter as long as Director continues to fulfill his duties and provide the
services set forth above. The Director shall begin receiving compensation for
services rendered under this Agreement beginning during the third (3rd) calendar
quarter of 2020.

 

3. Benefits and Expenses. The Company shall reimburse Director for reasonable
out-of-pocket expenses incurred in connection with discharging his duties as a
Board member. Any additional expenses shall be pre-approved by the President or
CFO of the Company and will be reimbursed subject to receiving reasonable
substantiating documentation relating to such expenses.

 

4. Mutual Non-Disparagement. Director and the Company mutually agree to forbear
from making, causing to be made, publishing, ratifying or endorsing any and all
disparaging remarks, derogatory statements or comments made to any party with
respect to either of them. Further, the parties hereto agree to forbear from
making any public or non-confidential statement with respect to the any claim or
complain against either party without the mutual consent of each of them, to be
given in advance of any such statement.

 

5. Anti-Dilution. The Company agrees to not issue equity capital for
consideration less than fair market value, or otherwise issue equity capital
that would have the effect of diluting Director’s ownership position in the
Company in a manner that is not implemented pro-rata with respect all
stockholders. Issuance of stock options or other equity grants to employees or
consultants, shares issued in connection with acquisitions approved by the Board
of Directors, and shares issued for consideration at fair market value shall not
be considered dilutive.

 

   

 

 

6. Cooperation. In the event of any claim or litigation against the Company
and/or Director based upon any alleged conduct, acts or omissions of Director
during the tenure of Director as an officer of the Company, whether known or
unknown, threatened or not as of the time of this writing, the Company will
cooperate with Director and provide to Director such information and documents
as are necessary and reasonably requested by Director or his counsel, subject to
restrictions imposed by federal or state securities laws or court order or
injunction. The Company shall cooperate in all respects to ensure that Director
has access all available insurance coverage and shall do nothing to damage
Director’s status as an insured and shall provide all necessary information for
Director to make or tender any claim under applicable coverage.

 

7. Board of Directors Status of Director. Director’s membership on the Company’s
Board of Directors shall not be disturbed for at least the greater of any period
of time: (a) specified in any other agreement or contract defining Director’s
role as a member of the Board of Directors, (b) a period of one year from the
date hereof, or (c) so long as Director owns, directly or indirectly, at least
10% of the issued or outstanding equity stock in the Company. Membership on the
Board shall require adherence to board member conduct policies adopted by the
board and enforced equally upon all directors.

 

Director may voluntarily resign his position on the Board of Directors at any
time and without penalty or liability of any kind.

 

8. Confidentiality. Subject to exceptions mutually agreed upon by the parties to
this Agreement in advance and in writing, the terms and conditions of this
Agreement shall remain confidential and protected from disclosure except as
required by law in connection with any registration or filing, in relation to a
lawful subpoena, or as may be necessary for purposes of disclosure to
accountants, financial advisors or other experts, who shall be made aware of and
agree to be bound by the confidentiality provisions hereof.

 

9. Governing Law. This Agreement shall be governed by the law of the State of
Nevada. In the event of any dispute regarding the performance or terms hereof,
the prevailing party in any litigation shall be entitled to an award of
reasonable attorneys’ fees and costs of suit, together with any other relief
awarded hereunder or in accordance with governing law.

 

In witness whereof, the parties hereto enter into this Agreement as of the date
first set forth above.



 

THE COMPANY:   DIRECTOR:           /s/ Paris Balaouras   /s/ David C. Dear Name:
Paris Balaouras   David C. Dear Title: President     

 

   

 

 